Citation Nr: 9900670	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  93-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right hand injury.

2.  Entitlement to an increased rating for a seizure 
disorder, currently rated 80 percent disabling.

3.  Entitlement to an increased rating for migraine 
headaches, currently rated 30 percent disabling.

4.  Entitlement to an increased rating for dislocation of the 
right knee, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to May 
1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 1991 the RO denied service connection for the 
residuals of a right hand fracture, syncopal episodes, nasal 
fracture and left facial soft tissue injury, and granted 
service connection for post traumatic migraine headaches, 
assigned a 10 percent disability rating, dislocation of the 
right knee, assigned a 0 percent disability rating, 
laceration scar of the right infraorbital area, assigned a 0 
percent disability rating, and residuals of a skull fracture, 
assigned a 0 percent disability rating. 

A March 1993 hearing officers decision granted service 
connection for a seizure disorder and granted an increased 
rating to 10 percent for a facial laceration scar.  The 
hearing officer also denied increased ratings for migraine 
headaches, right knee injury and skull fracture, and denied 
service connection for a right hand fracture, nasal fracture 
and left facial injury.

In an April 1993 rating decision, the RO, inter alia, 
assigned a 40 percent disability evaluation for seizure 
disorder with headaches (previously syncopal episodes) and a 
10 percent disability evaluation for a laceration scar of the 
right infraorbital area.

In an October 1995 decision, the Board granted service 
connection for the residuals of a nasal injury, including a 
nasal septum deformity, denied service connection for the 
residuals of a soft tissue injury of the left side of the 
face, denied an increased rating for a laceration scar of the 
right infraorbital area, and denied a compensable evaluation 
the residuals of a skull fracture.  The Board remanded the 
issues of entitlement to service connection for the residuals 
of a right hand injury and entitlement to increased 
evaluations for a seizure disorder with headaches and 
dislocation of the right knee.

In January 1998 the RO, inter alia, granted an increased 
rating to 80 percent for a seizure disorder, granted a 
separate 30 percent disability rating for migraine headaches, 
and granted an increased rating to 20 percent for dislocation 
of the right knee.  As higher disability ratings are possible 
for these disorders, the Board finds that the issues listed 
on the title page of this decision remain on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the claims file includes 
information that may be construed as a claim for a total 
rating based upon individual unemployability.  Although the 
RO requested that the veteran submit additional information 
in support of this claim, the veteran was not notified of the 
consequences of the failure to provide requested information 
within one year.  See 38 C.F.R. § 3.158 (1998).  Therefore, 
the matter is referred to the RO for appropriate action.

The issues of entitlement to increased ratings for a seizure 
disorder, migraine headaches and dislocation of the right 
knee are addressed in a remand order at the end of this 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has a right hand 
disorder as a result of an injury during active service.  He 
argues service connection is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for the residuals of a right hand injury 
is well grounded.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating a present right hand disability due to an 
injury or disease incurred in, or aggravated by, active 
service. 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for the residuals of a right 
hand injury.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible 
or possible is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

Service medical records dated in April 1991 show that the 
veteran injured his right hand in an altercation.  X-ray 
examination revealed no fracture.  The diagnosis was 
contusion to the right hand.  Subsequent records are negative 
for complaint or treatment for a right hand disorder.

VA outpatient treatment records dated in June 1993 show that 
the veteran reported hyperextension of his right wrist while 
playing basketball.  X-ray examination revealed no fracture.  
The diagnosis was right wrist sprain.  No other right hand 
disorders were noted.

During VA examination in March 1996, the veteran reported he 
had no specific complaints as to the right hand.  The 
examiner noted the veterans hand had good general contours, 
with no localized tenderness.  There was full, active and 
symmetrical range of motion to all fingers, and sensation and 
strength were intact.  The examiner found there were no 
localized problems or subjective complaints as to the right 
hand.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates a present right hand disability due to an injury 
or disease incurred in, or aggravated by, active service.  
The service medical records reflect treatment for a bruised 
right hand and post-service clinical records reflect a right 
wrist sprain.  However, there is no showing of chronic right 
hand disability in service, continuity of consistent 
symptomatology after service or a showing that current right 
hand disability is related to active duty.  In fact, the most 
recent VA examination found no present right hand pathology 
and x-ray examination reports of record indicate no evidence 
of disability.  

The only evidence of a present right hand disorder is the 
veterans own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds that the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for the residuals of a right hand injury.  
See 38 U.S.C.A. § 5107(a).

As the record reflects no evidence of a present right hand 
disability, the Board finds that the March 1996 VA 
examination is adequate to determine the issue on appeal.  
The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and that the veteran has not indicated the existence of any 
additional evidence that would well ground this claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), affd sub nom Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for the residuals of a 
right hand injury is denied.


REMAND

Initially, the Board notes that the veterans increased 
rating claims are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992). 

As to the issue of entitlement to increased ratings for 
seizure disorder and migraine headaches, the Board notes that 
the March 1996 VA examination is not in compliance with the 
October 1995 remand order.  The examination report does not 
indicate that the veterans claims file was reviewed prior to 
the examination, a detailed clinical history of the veterans 
seizure disorder episodes was not provided and the examiner 
did not provide an opinion as to how the disorder affected 
the veterans employability.

The Court has held that where the remand orders of the Board 
or the Court are not complied with, the Board errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, the Board finds an additional 
neurological examination is necessary to comply with the 
prior remand.

As to the issue of entitlement to an increased rating for 
dislocation of the right knee, the Board notes that a 
September 1997 VA examination report included a diagnosis of 
chronic painful knee, possible patellar dislocation, and 
possible internal derangement of the knee.  It was noted that 
magnetic resonance imaging (MRI) of the knee was recommended, 
and that an x-ray examination was necessary to determine the 
current nature of the disorder.  The record does not reflect 
that an MRI or an x-ray examination were obtained.  
Therefore, the Board finds that additional development is 
required for an adequate determination of this appeal.

VA has a duty to assist the veteran in the development of 
facts pertinent to well-grounded claims, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and severity of his seizure and 
migraine headache disorders.  The claims 
folder and a copy of this remand should 
be made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.

The examiner is requested to provide a 
detailed clinical history of the 
veterans seizure disorder episodes, 
including length, frequency and severity 
of those episodes.  An opinion as to how 
the veterans seizure disorder affects 
his employability is requested.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his right knee 
disability.  The claims folder and a copy 
of this remand should be made available 
to and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, 
including complete active and passive 
range of motion testing.  If MRI and/or 
x-ray testing is not performed, the 
examiner should explain why they are not 
necessary for an adequate evaluation of 
the veterans service-connected 
disability.  

The examiner should specify any 
anatomical damage of the right knee and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  The examiner 
is requested to provide a complete 
rationale for the opinions given.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
